EXHIBIT A
 1   ANNETTE C. CLARK, ESQ. (SBN 208216)
     RYAN J. CARLSON, ESQ. (SBN 308270)
 2   CALLAHAN, THOMPSON, SHERMAN & CAUDILL, LLP
     1230 Columbia Street, Suite 930
 3   San Diego, California 92101
     Tel: (619) 232-5700
 4   Fax: (619) 232-2206
     Email: aclark@ctsclaw.com; rcarlson@ctsclaw.com
 5
     Attorneys for Plaintiff DANIEL CHAVEZ,
 6   and all those similarly situated

 7

 8                               SUPERIOR COURT OF CALIFORNIA

 9                      COUNTY OF ORANGE - CIVIL COMPLEX CENTER

10

11   DANIEL CHAVEZ, on behalf of himself and         Case No.:
     all others similarly situated;
12
                                                     CLASS ACTION COMPLAINT FOR
13                                                   DAMAGES, INJUNCTIVE RELIEF AND
                   Plaintiff,                        RESTITUTION
14
            vs.                                      1.  Failure to Pay Overtime Wages;
15                                                   2.  Failure to Provide Rest Periods;
     CHARTER COMMUNICATIONS, LLC, a                  3.  Failure to Provide Meal Periods;
16   Delaware corporation; and DOES 1-25             4.  Failure to Provide Accurate Itemized
     inclusive;                                          Wage Statements
17                                                   5. Failure to Make Semi-monthly
                                                         Payments;
18                                                   6. Waiting Time Penalties;
                   Defendants.                       7. Failure to Maintain Accurate Records;
19                                                   8. Unfair Business Practices in Violation
                                                         of Bus. & Prof. Code § 17200;
20                                                   9. Theft of Labor;
                                                     10. Unjust Enrichment – Restitution;
21                                                   11. Representative Action under the Private
                                                         Attorney General Act; and
22                                                   12. Declaratory Relief

23                                                               Jury Trial Demanded

24                                                                                          CX-104
                                     NATURE OF THE ACTION
25

26          1.     Plaintiff DANIEL CHAVEZ (“Plaintiff” or “Mr. Chavez”) brings this class action

27   and PAGA representative action on behalf of all similarly situated aggrieved employees, against

28   Defendants CHARTER COMMUNICATIONS, LLC (“Defendant” or “Charter”), for wage and

                                                 -1-
                                       CLASS ACTION COMPLAINT
 1   hour violations committed by Charter.

 2          2.        As explained in much greater detail below, it is generally alleged herein that

 3   Defendant has engaged in a company-wide practice of misclassifying their Direct Sales

 4   Representative (“DSR”) employees as outside salespeople exempt from overtime laws. This is so

 5   despite the fact that neither Plaintiff nor any other similarly situated, aggrieved employee spent more

 6   than 50% of their time selling goods or services out in the field and neither Plaintiff nor any other

 7   DSR met the requirements to be considered exempt under any other legally-recognized exemption.

 8   As a result of this misclassification, it is alleged that Defendants have implemented and enforced a

 9   long-standing policy of not paying overtime premium wages and not affording to DSRs their

10   statutorily mandated meal and rest breaks and, in so doing, have committed further derivative

11   violations of California wage and hour laws.

12                                     PRELIMINARY STATEMENT

13          3.        This Class Action Complaint is brought pursuant to section 382 of the Code of Civil

14   Procedure (“CCP”) and seeks relief for claims brought by Mr. Chavez as an individual and on behalf

15   of other similarly situated current and former aggrieved employees of Charter and Does 1-25,

16   inclusive, in California, who meet or met within the applicable class period the Class definition(s)

17   (“The Class”).

18          4.        In addition, Plaintiff seeks to represent a class of aggrieved employees for purposes

19   of representative claims for civil penalties arising under the Private Attorney General Act of 2004
20   (“PAGA”).

21          5.        The Class Period is designated as any time within the four years prior to the filing of

22   this Complaint.

23          6.        Plaintiffs seek to recover damages, restitution, statutory penalties, civil penalties,

24   costs of suit and attorney’s fees, and to obtain injunctive relief, as a result of Charter’s unlawful

25   actions as described more fully below.

26                                               THE PARTIES
27          7.        At all times mentioned herein, Plaintiff was a resident in the County of Los Angeles

28   within the State of California. Plaintiff was employed as a DSR by Charter and its predecessor

                                                     -2-
                                           CLASS ACTION COMPLAINT
 1   company, Time Warner Cable for 23 years, until his resignation on January 4, 2019.

 2           8.      Plaintiff is informed and believes, and based thereon alleges, that Time Warner Cable

 3   merged with Charter Communications on or around May 2016. Unless indicated otherwise, when

 4   reference is made to “Defendants” or “Charter,” it shall be in reference to both Charter

 5   Communications and Time Warner Cable collectively.

 6           9.      Charter is a Delaware corporation that is registered to do business in the State of

 7   California.

 8           10.     Plaintiff does not know the true names and capacities, whether individual, corporate,

 9   associate, or otherwise of defendant DOES 1 through 25, inclusive. Such fictitious defendants are

10   sued pursuant to the provisions of Code of Civil Procedure section 474. Plaintiff is informed and

11   believes, and based upon such information and belief, alleges that each fictitious defendant was in

12   some way responsible for, participated in, or contributed to the matter and things of which Plaintiff

13   complains of herein, and in some form and under some theory, is subject to liability therefore. When

14   the exact nature and identity of such fictitious defendants is determined, Plaintiff will seek leave to

15   amend this Complaint to set forth the same.

16           11.     At all times relevant herein, all defendants were the agents, servants, employees

17   and/or employer of each and every other defendant. Defendants carried out a joint scheme, business

18   plan or policy in all respects pertinent hereto and all acts and omissions herein complained of were

19   performed within the course and scope of said employment, service, agency, scheme, and plan.
20           12.     All Defendants, Defendants’ founders, owners and executive officers, and each of

21   them, directed, authorized, were on notice of, ratified and/or participated in the conduct that gives

22   rise to the claims asserted herein and derived personal financial benefit from such conduct.

23                                      JURISDICTION AND VENUE

24           13.     The Superior Court of the State of California has jurisdiction over this action pursuant

25   to California Constitution Article VI, Section 10, which grants the Superior Court “original

26   jurisdiction in all cases except those given by statute to other trial courts.”
27           14.     This Court has jurisdiction over this action pursuant to California Code of Civil

28   Procedure section 410.10.

                                                     -3-
                                           CLASS ACTION COMPLAINT
 1           15.     Venue is proper in the Superior Court of Orange County, California pursuant to Code

 2   of Civil Procedure section 395.5 because Charter Communications has an office in Orange County

 3   and the liability arose in this county.

 4           16.     On or around October 5, 2018, Plaintiff, on behalf of himself and the Class of

 5   aggrieved employees, sent to the California Labor and Workforce Development Agency (“LWDA”)

 6   and Defendants a notice of claims pursuant to Labor Code (“Lab. Code”) §2699.3. As of the date of

 7   this filing, the LWDA has not provided a response to that notice.

 8                                       GENERAL ALLEGATIONS

 9           17.     During the relevant statutory period, Plaintiff and Class Members were employed by

10   Charter as DSRs. In that capacity, Plaintiff and the Class sold phone, internet and cable services to

11   members of the local community and installed and connected the equipment required to operate the

12   phone, internet and cable services that they sold.

13           18.     In their capacity as DSRs, Plaintiff and Class Members were classified as exempt

14   under the outside sales exemption and compensated with a base salary plus commissions. Plaintiff’s

15   base salary was $40,000.00. DSRs were also paid commissions based on the number of phone, cable

16   and internet services sold and connected (“Completed Connections”). Thus, in addition to selling

17   the services themselves, Plaintiff and the Class installed the necessary equipment for, and connected

18   the services they sold to, each customer. Their commissions were only deemed “earned,” and

19   therefore due and payable, upon the completion of both the sale of services and the successful
20   installation and connection thereof.

21           1.      Plaintiff and the Class typically installed immediately, or within a day or two of the

22   sale, all of the equipment necessary to run the services that were sold to a given customer. Providing

23   installation and connection services to each customer was a lengthy process that generally took

24   substantially more time than the actual sale of the services sold. As a result, the vast majority of

25   Plaintiff’s and the Class’ workday – i.e. well over 50% – was spent in the field providing installation

26   and connection services, rather than actually selling those services. The remaining portion of each
27   workday was spent in the field or at home making or returning sales calls from existing and/or

28   prospective customers.

                                                      -4-
                                            CLASS ACTION COMPLAINT
 1           2.       In total, Plaintiff and the Class typically spent about 10-12 hours per day selling and

 2   performing services under the direction and control of Defendants. Moreover, Plaintiff and the Class

 3   often worked at least six, and many times seven, days per week in order to accomplish the

 4   installations that were required in order for them to earn commissions.

 5           3.       At all times relevant hereto, Defendants enforced, promoted and maintained a

 6   company-wide policy and practice of classifying Plaintiffs and the Class as exempt from various

 7   wage and hour laws such as those set forth in the Lab. Code and the applicable Industrial Welfare

 8   Commission Wage Order (“Wage Order”).

 9           4.       As a result of being classified as exempt by Defendants, neither Plaintiffs nor the

10   Class ever received overtime compensation when they worked more than eight hours in a single

11   workday, more than 40 hours in a single workweek or seven consecutive days in a row (“Overtime

12   Hours1”).

13           5.       As a result of their classification as exempt, neither Plaintiff nor the Class were ever

14   authorized or permitted to take their statutorily mandated 30-minute meal breaks or 10-minute rest

15   breaks. Given the volume of work assigned to them by Defendants, it was practically impossible for

16   Plaintiff and the Class to take these statutorily-mandated breaks. Neither Plaintiff nor the Class ever

17   received from Defendants any premium wages equivalent to their regular hourly rates for each meal

18   and/or rest break not authorized and permitted.

19           6.        As a result of the foregoing, none of Plaintiff’s or the Class’ itemized wage
20   statements reflected the amount of Overtime Hours they worked and should have been paid, but

21   were not. Nor did their wage statements reflect the number of missed meal and/or rest breaks accrued

22   and premium wages paid therefore. As a result of Defendants’ failure to provide this information on

23   the DSR’s wage statements, no DSR during the relevant time period was able to accurately compute

24   the regular or overtime hours they worked, or the amount of wages they were lawfully owed.

25           7.       Based on Defendants’ classification of Plaintiff and the Class as exempt and

26   Defendants’ resulting failures to track overtime hours worked and meal and rest breaks taken and
27

28   1
      Unless otherwise indicated, the term “Overtime Hours” as used herein is intended to encompass the definition and
     concept of “Overtime” as same is set forth in Wage Order 4-2001.

                                                         -5-
                                               CLASS ACTION COMPLAINT
 1   not taken, Defendants failed to maintain accurate records as required by Lab. Code §1174.

 2             8.    Plaintiff resigned from his employment with Defendants on or around January 4,

 3   2019. As of the date of this filing, Plaintiff has not received all compensation owed to him, including,

 4   but not limited to, all incentive-based wages, premium wages owed to him for working Overtime

 5   Hours and premium wages for not being authorized or permitted to take statutorily-mandated meal

 6   and rest breaks.

 7             9.    Plaintiff is informed and believes and based thereon alleges that Defendants, and each

 8   of them, had knowledge, or reasonably should have had knowledge, that the conditions and job

 9   duties of Plaintiff’s and the Class’ position as DSRs were not such that Plaintiff and the Class were

10   exempt employees for purposes of, inter alia, overtime compensation, their entitlement to meal and

11   rest breaks, and their entitlement to receive accurate itemized wage statements. This knowledge

12   could be, or could have been, derived from facts readily available to Defendants at all times relevant

13   hereto, including the fact that Plaintiff and Class Members spent a substantial amount of time

14   performing company-mandated tasks unrelated to sales activities, such as installs and connections.

15   Plaintiff is informed and believes and based thereon alleges, that a review of Defendants’ business

16   records, which documented the hours DSRs spent on non-sales activity (which were necessarily kept

17   in order for Defendants to pay commissions), would have allowed for any reasonable person to easily

18   make this determination. Plaintiff is informed and believes, and based thereon alleges, that

19   Defendants, with the actual or constructive knowledge of the foregoing fact(s), purposefully,
20   intentionally and knowingly chose not to consider, or purposefully, intentionally and knowingly

21   disregarded, such facts when compensating employees and enforcing company policies as required

22   by law.

23                                        CLASS ALLEGATIONS

24             10.   Class Definition. Plaintiff seeks to represent the following class of persons: All

25   current and former employees of Charter within California who, at any time within the four years

26   prior to the filing of this Complaint, worked as a non-exempt DSR. These employees will be referred
27   to herein as “The Class” or “Class Members.”

28             11.   In addition to the Class, Plaintiff seeks to certify and represent the following

                                                    -6-
                                          CLASS ACTION COMPLAINT
 1   subclasses of persons:

 2                 a. “Overtime Subclass”: All current and former employees of Charter within

 3                     California who, at any time within the four years prior to the filing of this

 4                     Complaint, were employed by Defendants as DSRs and who worked overtime

 5                     hours but were not compensated with any premium overtime wages;

 6                 b. “First Meal Period Subclass”: All current and former employees of Charter in

 7                     California who, at any time within the four years prior to the filing of this

 8                     Complaint, were employed by Defendants as DSRs and who were not provided

 9                     an unpaid meal period of 30 minutes or more before the fifth hour of work;

10                 c. “Second Meal Period Subclass”: All current and former employees of Charter in

11                     California who, at any time within the four years prior to the filing of this

12                     Complaint, were employed by Defendants as DSRs and who were not provided a

13                     second unpaid meal period of 30 minutes or more before the tenth hour of work;

14                 d. “Rest Period Subclass”: All current and former employees of Charter in

15                     California who, at any time within the four years prior to the filing of this

16                     Complaint, were employed by Defendants as DSRs and who were not provided

17                     an uninterrupted rest period of ten minutes for every four hours of work or major

18                     fraction thereof;

19                 e. “Waiting Time Period Subclass”: All current and former employees of Charter in
20                     California who, at any time within four years prior to filing this complaint, were

21                     employed by Defendants as DSRs and who were not paid all of their wages owed

22                     and due at the end of their employment with Defendants; and

23                 f. “Wage Statement Subclass”: All current and former employees of Charter in

24                     California who, at any time within four years prior to filing this complaint, were

25                     employed by Defendants as DSRs and who did not receive accurate, itemized

26                     wage statements.
27          12.    Ascertainable Class. The Class is ascertainable because Class Members can be

28   readily identified from records and computer databases maintained by Charter. Charter possesses,

                                                     -7-
                                           CLASS ACTION COMPLAINT
 1   or should possess, exact information regarding each Class Member and wages earned thereby, as all

 2   employers are required to keep records of both current and former employees’ personnel and payroll

 3   records pursuant to both California and Federal law.

 4          13.     Community of Interests - Commonality. There is a well-defined community of

 5   interest in questions of law involving and affecting The Class and proposed Subclasses, in that

 6   Charter – on a class-wide basis – violated the same wage and hour laws in the same manner with

 7   respect to all members of the Class, and Charter has a uniform policy of subjecting all of the Class

 8   to the same unfair, illegal, and deceptive business practices alleged herein.

 9          14.     Questions of law that are common to the entire Class as a whole include, but are not

10   limited to:

11                  a. Whether Plaintiff and Class Members were misclassified as exempt.

12                  b. Whether Plaintiff and Class Members received premium wages for all overtime

13                      hours worked, in accordance with the California Labor Code (“Lab. Code”) and

14                      California Industrial Welfare Commission Wage Order 4-2001 (“Wage Order”);

15                  c. Whether Plaintiff and Class Members received their statutorily-mandated meal

16                      breaks, or premium wages in lieu thereof, in accordance with Lab. Code §512 et

17                      seq. and/or Wage Order §11;

18                  d. Whether Plaintiff and Class Members received their statutorily-mandated rest

19                      breaks, or premium wages in lieu thereof, in accordance with Lab. Code §226.7
20                      and/or Wage Order §12;

21                  e. Whether Defendants failed to timely and fully compensate Plaintiff and Class

22                      Members in accordance with Lab. Code §§200-204 et seq.;

23                  f. Whether Plaintiff and Class Members received accurate itemized wage

24                      statements in accordance with Lab. Code §226 and/or Wage Order §7(B); and

25                  g. Whether Plaintiff and Class Members received waiting time penalties as required

26                      by Lab. Code §203 based on Defendants’ failure to compensate them with all
27                      wages owed and due upon at the end of their employment with Defendants.

28   ///

                                                    -8-
                                          CLASS ACTION COMPLAINT
 1           15.     Community of Interests – Typicality. Plaintiff’s claims are typical of the claims of

 2   the Class Members. Plaintiff and Class Members were both subjected to the same wrongful acts,

 3   omissions, business practices, and/or conduct of Defendants as alleged herein, and, as a consequence

 4   thereof, Plaintiff has sustained injuries and damages similar to those sustained by the Class.

 5           16.     Community of Interests – Adequacy of Representation. The representative Plaintiff

 6   can adequately represent all members of the class. Plaintiff maintains no interests antagonistic or

 7   diametrically opposed to those of the Class. Moreover, Counsel for Plaintiff is highly experienced

 8   in litigating and managing class actions and will competently represent Plaintiff’s and the Class’

 9   interests to the fullest extent.

10           17.     Numerosity. The members of the class are so numerous that joinder of all such

11   persons is impracticable and the disposition of their claims as a class will benefit the parties and the

12   court. While the exact number of Class Members is unknown to Plaintiff at this time and can only

13   be ascertained through appropriate discovery, Plaintiffs are informed and believe, and on that basis

14   allege, that the Class consists of at least 25 members.

15   Superiority of Class Adjudication. A single class action is superior to numerous individual actions

16   as a means of adjudication the claims. Plaintiff is informed and believes, and on that basis alleges,

17   that the persons in the putative class are so numerous that joinder of all such persons is impracticable

18   and that the disposition of their claims as a class will benefit the parties and the court. The

19   prosecution of separate actions by individual Class Members would create a risk of inconsistent
20   and/or varying adjudications with respect to the individual members of The Class, establishing

21   incompatible standards of conduct for Charter and resulting in the impairment of rights of The Class.

22                                       FIRST CAUSE OF ACTION

23                                FAILURE TO PAY OVERTIME WAGES

24                       (Lab. Code §§510 and 1194, and Wage Order No. 4-2001 §3)

25           18.     Plaintiff hereby incorporates all prior paragraphs of this Complaint as if fully set forth

26   and referenced herein.
27           19.     Pursuant to Lab. Code §§510 and Wage Order 4-2001, Plaintiff and Class Members

28   were entitled to receive overtime wages at a rate equal to one and one-half times (1.5x) their regular

                                                     -9-
                                           CLASS ACTION COMPLAINT
 1   hourly rate equivalent for any hours worked in excess of eight (8) within the first six (6) days of

 2   same workday, one and one-half times (1.5x) their regular hourly rate equivalent for the first eight

 3   (8) hours worked on the seventh consecutive workday within the same workweek, two (2x) times

 4   their hourly rate equivalent for any hours worked in excess of twelve (12) during the first six (6)

 5   days of the same workweek, and two times (2x) their hourly rate equivalent for all hours worked in

 6   excess of eight (8) on their seventh consecutive workday within the same workweek.

 7          20.     Defendants' practices of classifying Plaintiff and the Class as exempt and

 8   compensating them as described hereinabove resulted in Defendants’ categorical failure to

 9   compensate Plaintiff and Class Members for any and all overtime hours that they worked.

10          21.     As a direct result of Defendants' unlawful conduct, Plaintiffs and Class Members

11   have suffered damages to the extent they were not paid the overtime wages they were owed, in an

12   amount to be determined according to proof at trial.

13          22.     Pursuant to Lab. Code §§1194 Plaintiffs and Class Members are entitled to recover

14   the full amount of unpaid overtime wages, interest thereon, reasonable attorney’s fees, and costs of

15   suit, all in an amount to be determined according to proof at trial.

16                                    SECOND CAUSE OF ACTION

17                              FAILURE TO PROVIDE REST PERIODS

18                              (Lab. Code §226.7, Wage Order 4-2001 §12)

19          23.     Plaintiff hereby incorporates all prior paragraphs of this Complaint as if fully set forth
20   and referenced herein.

21          24.     Wage Order 4-2001 §12 provides as follows:
                          “(A) Every employer shall authorize and permit all employees to take rest
22                        periods, which insofar as practicable shall be in the middle of each work
23                        period. The authorized rest period time shall be based on the total hours
                          worked daily at the rate of ten (10) minutes net rest time per four (4) hours or
24                        major fraction thereof. However, a rest period need not be authorized for
                          employees whose total daily work time is less than three and one-half (31/2)
25                        hours. Authorized rest period time shall be counted as hours worked for which
                          there shall be no deduction from wages. (B) If an employer fails to provide
26
                          an employee a rest period in accordance with the applicable provisions of this
27                        order, the employer shall pay the employee one (1) hour of pay at the
                          employee’s regular rate of compensation for each workday that the rest period
28                        is not provided.”

                                                   - 10 -
                                          CLASS ACTION COMPLAINT
 1               25.   Pursuant to California Lab. Code §226.7:

 2                             "If an employer fails to provide an employee a Meal Period or Rest Break or
                               recovery period in accordance with a state law, including, but not limited to,
 3                             an applicable statute or applicable regulation, standard, or order of the
                               Industrial Welfare Commission, the Occupational Safety and Health
 4                             Standards Board, or the Division of Occupational Safety and Health, the
 5                             employer shall pay the employee one additional hour of pay at the employee's
                               regular rate of compensation for each workday that the Meal Period or Rest
 6                             Break or recovery period is not provided."

 7               26.   Throughout the course of Plaintiff’s and Class Members’ employment with
 8   Defendants, Plaintiff and Class Members were frequently scheduled to work, and worked, shifts that
 9   exceeded four (4) hours during which Defendants failed to make available, provide, offer, and/or
10   relieve Plaintiffs and Class Members of all duties for purposes of, a 10-minute Rest Break as required
11   by Wage Order 4-2001 §12 and Lab. Code §226.7.
12               27.   Despite not making available to Plaintiff and Class Members a statutorily mandated
13   rest break as explained hereinabove, Defendants failed to compensate Plaintiff and Class Members
14   with the additional one hour of premium pay pursuant to Lab. Code §226.7 and Wage Order 4-2001
15   §12(B).
16               28.   As a direct result of the foregoing, Plaintiffs and Class Members have suffered harm
17   in the form of the unpaid premium wages that Defendants have failed to pay for having not provided
18   statutorily-mandated rest breaks. The amount of said harm shall be determined according to proof
19   at trial.
20               29.   As a further result of Defendants’ conduct and actions as alleged herein, Plaintiff and
21   Class Members have been required to and did retain legal counsel, resulting in the accrual of attorney
22   fees, costs and other legal expenses in an amount to be determined at trial. Plaintiffs are entitled to
23   an award of reasonable attorney fees and costs of suit in accordance with applicable law pursuant to
24   Lab. Code §226.7 et seq.
25                                        THIRD CAUSE OF ACTION
26                                FAILURE TO PROVIDE MEAL PEROIDS
27                             (Lab. Code §§226.7, 512(a) and Wage Order 4-2001)
28               30.   Plaintiff hereby incorporates all prior paragraphs of this Complaint as if fully set forth

                                                      - 11 -
                                             CLASS ACTION COMPLAINT
 1   and referenced herein.

 2          31.    Lab. Code §512(a) provides, in relevant part, as follows:

 3                            “(a) An employer may not employ an employee for a work period of more
                              than five hours per day without providing the employee with a meal period of
 4                            not less than 30 minutes, except that if the total work period per day of the
                              employee is no more than six hours, the meal period may be waived by mutual
 5                            consent of both the employer and employee. An employer shall not employ
 6                            an employee for a work period of more than 10 hours per day without
                              providing the employee with a second meal period of not less than 30 minutes,
 7                            except that if the total hours worked is no more than 12 hours, the second
                              meal period may be waived by mutual consent of the employer and the
 8                            employee only if the first meal period was not waived.”
 9          32.    Wage Order 4-2001 §11 provides, in relevant part, as follows:
10                            “Unless the employee is relieved of all duty during a 30-minute meal period,
                              the meal period shall be considered an on-duty meal period and counted as
11
                              time worked. An on-duty meal period shall be permitted only when the nature
12                            of the work prevents an employee from being relieved of all duty and when
                              by written agreement between the parties an on-the-job paid meal period is
13                            agreed to. The written agreement shall state that the employee may, in writing,
                              revoke the agreement at any time.”
14

15          33.    Lab. Code §226.7(c) provides, in relevant part, as follows:

16                            “(c) If an employer fails to provide an employee a meal or rest or recovery
                              period in accordance with a state law, including, but not limited to, an
17                            applicable statute or applicable regulation, standard, or order of the Industrial
                              Welfare Commission, the Occupational Safety and Health Standards Board,
18                            or the Division of Occupational Safety and Health, the employer shall pay the
                              employee one additional hour of pay at the employee's regular rate of
19                            compensation for each workday that the meal or rest or recovery period is not
20                            provided.”
            34.    Plaintiff and the Class rarely, if ever, worked shifts lasting fewer than five (5) hours.
21
            35.    Plaintiff and the Class signed neither an agreement authorizing on-duty meal periods,
22
     nor a meal period waiver. Moreover, the nature of their duties did reasonably allow for a duty-free
23
     30-minute meal period to be provided by Defendants. Defendants simply rendered meal periods
24
     unavailable and unfeasible by overscheduling each class member with too much work during normal
25
     business hours, which was when most sales were made and installations were performed due to
26
     client/customer demand.
27

28   ///

                                                     - 12 -
                                            CLASS ACTION COMPLAINT
 1               36.   Notwithstanding the above, Plaintiff and Class Members worked numerous shifts

 2   exceeding five (5) hours without receiving their statutorily mandated 30-minute meal break and did

 3   not receive premium wages equal to one hour at their standard hourly rate when meal periods were

 4   not provided.

 5               37.   Plaintiff and Class Members also worked numerous shifts exceeding ten (10) hours

 6   without receiving their second statutorily mandated 30-minute meal break and did not receive

 7   premium wages equal to one hour at their standard hourly rate when meal periods were not provided.

 8               38.   As a direct result of the foregoing, Plaintiff and Class Members have suffered harm

 9   in the form of the unpaid premium wages that Defendants have failed to pay for having not provided

10   statutorily-mandated meal breaks. The amount of said harm shall be determined according to proof

11   at trial.

12               39.   As a further result of Defendants’ conduct and actions as alleged herein, Plaintiff and

13   Class Members have been required to and did retain legal counsel, resulting in the accrual of attorney

14   fees, costs and other legal expenses in an amount to be determined at trial. Plaintiff and the Class

15   are entitled to an award of reasonable attorney fees and costs of suit in accordance with applicable

16   law pursuant to Lab. Code §226.7 et seq.

17                                       FOURTH CAUSE OF ACTION

18                FAILURE TO PROVIDE ACCURATE ITEMIZED WAGE STATEMENTS

19                                    (Lab. Code §226, Wage Order 4-2001)
20               40.   Plaintiff hereby incorporates all prior paragraphs of this Complaint as if fully set forth

21   and referenced herein.

22               41.   Labor Code §226 subdivision (a) requires, in pertinent part, that:

23                             "Every employer shall, semimonthly or at the time of each payment of wages,
                               furnish each of his or her employees, either as a detachable part of the check,
24
                               draft, or voucher paying the employee's wages, or separately when wages are
25                             paid by personal check or cash, an accurate itemized statement in writing
                               showing (1) gross wages earned, (2) total hours worked by the employee,
26                             except for any employee whose compensation is solely based on a salary and
                               who is exempt from payment of overtime under subdivision (a) of §515 or
27                             any applicable order of the Industrial Welfare Commission, (3) the number of
28                             piece-rate units earned and any applicable piece rate if the employee is paid
                               on a piece-rate basis, (4) all deductions, provided that all deductions made on

                                                      - 13 -
                                             CLASS ACTION COMPLAINT
                               written orders of the employee may be aggregated and shown as one item, (5)
 1                             net wages earned, (6) the inclusive dates of the period for which the employee
 2                             is paid, (7) the name of the employee and his or her social security number…
                               (8) the name and address of the legal entity that is the employer, and (9) all
 3                             applicable hourly rates in effect during the pay period and the corresponding
                               number of hours worked at each hourly rate by the employee ..."
 4

 5               42.   Plaintiff and the Class were paid on a bi-weekly basis. Accordingly, they were to

 6   receive itemized wage statements compliant with Lab. Code §226(a) every other week.

 7               43.   Because Defendants categorically failed to account or compensate Plaintiff and the

 8   Class for Overtime Hours worked and meal and rest break premium wages owed, none of that

 9   information was ever reflected on any of the itemized wage statements distributed by Defendants.

10   As a result of this information missing, neither Plaintiff nor the Class was ever able to verify any

11   accuracy the amounts they were truly owed or the basis of the wages they were paid.

12               44.   Pursuant to Lab. Code §226(e)(1), Plaintiff and Class Members have suffered injury

13   as a result of a knowing and intentional failure by Defendant to comply with §226(a) and are

14   therefore entitled to recover the greater of all actual damages or fifty dollars ($50) for the initial pay

15   period in which a violation occurs and one hundred dollars ($100) per employee for each violation

16   in a subsequent pay period, not to exceed an aggregate penalty of four thousand dollars ($4,000),

17   and is entitled to an award of costs and reasonable attorney's fees all in an amount according to proof

18   at trial.

19                                         FIFTH CAUSE OF ACTION

20                          FAILURE TO MAKE SEMI-MONTHLY PAYMENTS

21                                                (Lab. Code §204)

22               45.   Plaintiff hereby incorporates all prior paragraphs of this Complaint as if fully set forth

23   and referenced herein.

24               46.   Pursuant to Lab. Code §204, "all wages ...earned by any person in any employment

25   are due and payable twice during each calendar month, on days designated in advance by the

26   employer as the regular paydays."

27               47.   Pursuant to Lab. Code §204(b)(2), all earned wages must be paid no later than the

28   payday for the next regular payroll period following the payroll period in which the wages were

                                                      - 14 -
                                             CLASS ACTION COMPLAINT
 1   earned.

 2             48.   Plaintiff and Class Members have earned, incentive, regular and premium wages that,

 3   to date, have still not been paid by Defendants in violation of Lab. Code §204.

 4             49.   At all times relevant hereto, Defendants maintained, and still continue to maintain, a

 5   practice of failing to pay their employees, including Plaintiff and Class Members, all earned wages,

 6   including, but not limited to, all earned incentive, regular and premium wages and amounts incurred

 7   in the discharge of their duties.

 8             50.   Plaintiff and Class Members are informed and believe and based thereon allege that

 9   Defendant engaged in the misconduct alleged above with the intent to secure for themselves a

10   discount on their wages payable and/or deceive or oppress Plaintiff and Class Members. The exact

11   amount of any and all shall harm will be determined according proof at trial.

12             51.   In committing the violations of state law alleged herein, Defendants have knowingly

13   and willfully refused to perform their obligations to compensate Plaintiff and Class Members with

14   all earned wages.

15             52.   As a direct and proximate result of the aforementioned conduct, Plaintiff and Class

16   Members have suffered, and continue to suffer, substantial losses related to the use and enjoyment

17   of such compensation, wages, and lost interest on such monies, and have accrued substantial

18   attorney’s fees in seeking to compel Defendants to fully perform their obligations under state law.

19             53.   Plaintiff and Class Members have been deprived of their rightfully earned wages as
20   a direct and proximate result of Defendants failure and refusal to pay the aforementioned amounts.

21   For the reasons stated herein, Plaintiff and Class Members request the unpaid wages, interest,

22   attorney’s fees and costs, and all other forms of relief which the Court deems just and proper, in an

23   amount to be determined according to proof at trial.

24                                         SIXTH CAUSE OF ACTION

25                                        WAITING TIME PENALTIES

26                                       (Lab. Code §201, 202, & 203 et seq)
27             54.   Plaintiff hereby incorporates all prior paragraphs of this Complaint as if fully set forth

28   and referenced herein.

                                                      - 15 -
                                             CLASS ACTION COMPLAINT
 1          55.    Lab. Code §201 provides, in relevant part, as follows: "If an employer discharges an

 2   employee, the wages earned and unpaid at the time of discharge are due and payable immediately..."

 3          56.    Pursuant to Lab. Code §202(a):
                          “If an employee not having a written contract for a definite period quits his
 4                        or her employment, his or her wages shall become due and payable not later
 5                        than 72 hours thereafter, unless the employee has given 72 hours previous
                          notice of his or her intention to quit, in which case the employee is entitled to
 6                        his or her wages at the time of quitting.”

 7          57.    Labor Code §203(a) provides, in pertinent part, that:
                          “If an employer willfully fails to pay, without abatement or reduction, in
 8                        accordance with Sections 201, 201.3, 201.5, 201.9, 202, and 205.5, any wages
                          of an employee who is discharged or who quits, the wages of the employee
 9
                          shall continue as a penalty from the due date thereof at the same rate until
10                        paid or until an action therefor is commenced; but the wages shall not
                          continue for more than 30 days.”
11

12          58.    Pursuant to Lab. Code §226.7, an action may be brought for the nonpayment of
13   premium wages which are the result of a missed meal period and/or rest break.
14          59.    Plaintiff and Class Members have either been discharged from, or have quit, their
15   employment with Defendants, but have not been paid the entire amount of earned wages that they
16   are due and owed. Thus, Plaintiff and Class Members have not been paid by the Defendants pursuant
17   to the requirements of Lab. Code §§201, 202, and/or 203.
18          60.    Plaintiff and Class Members are informed and believe and based thereon allege that
19   Defendants willfully failed to pay Plaintiffs and Class Members wages pursuant to the requirements
20   of Lab. Code §§201, 202, 203, and 226.7, and, therefore, Plaintiff and Class Members are entitled
21   the associated unpaid wages and waiting time penalties. By way of example: to date, Defendants
22   have not paid Plaintiff and Class Members all earned incentive, regular and overtime wages or
23   premium wages for missed meal and rest breaks.
24          61.    In committing the violations of state law as herein alleged, Defendants have
25   knowingly and willfully refused to perform their obligations to compensate Plaintiff and Class
26   Members with all wages earned and/or for all hours worked and/or all meal and rest breaks missed.
27          62.    As a direct and proximate result of the foregoing failure to pay all wages owed and
28   due upon discharge or termination, in accordance with Lab. Code §201, 202, and/or 203, Plaintiff

                                                 - 16 -
                                        CLASS ACTION COMPLAINT
 1   and Class Members have been harmed, and continue to be harmed, in an amount to be determined

 2   according to proof of trial.

 3                                       SEVENTH CAUSE OF ACTION

 4                            FAILURE TO MAINTAIN ACCURATE RECORDS

 5                            (Lab. Code §§1174, et seq., and IWC Order 4-2001 §7)

 6           63.        Plaintiff hereby incorporates all prior paragraphs of this Complaint as if fully set

 7   forth and referenced herein.

 8           64.        Labor Code §1174(d) requires employers to “[k]eep, at a central location in the state

 9   or at the plants or establishments at which employees are employed, payroll records showing the

10   hours worked daily by and the wages paid to…employees employed at the respective plants or

11   establishments.”

12           65.        IWC Order 4-2001 §7(a)(3) obligates an employer to keep accurate information with

13   respect to each one of its employees’ hours worked and meal periods taken.

14           66.        Plaintiff and Class Members are informed and believe based thereon allege that

15   during all times relevant hereto, Defendant failed to comply with Lab. Code §1174, §1174(d),

16   §1174.5, and Wage Order 4-2001, by failing to maintain certain records which they were required

17   to maintain. Specifically, Defendant failed to maintain records which enabled them to accurately

18   and correctly state, calculate and/or pay the regular and overtime hours worked and, therefore, gross

19   and net wages earned, by Plaintiff and Class Members during each respective pay period.
20           67.        For the reasons alleged herein, Plaintiff and Class Members seek any and all available

21   remedies including but not limited to civil penalties and attorney’s fees and cost, in an amount to be

22   proven at trial.

23                                        EIGHTH CAUSE OF ACTION

24                              UNFAIR, UNLAWFUL BUSINESS PRACTICES

25                                  (Bus & Prof. Code §§1700, 17200, et. seq.)

26           68.        Plaintiff hereby incorporates all prior paragraphs of this Complaint as if fully set
27   forth and referenced herein.

28           69.        Defendants’ conduct, acts, omissions, behavior and/or practices as alleged

                                                      - 17 -
                                             CLASS ACTION COMPLAINT
 1   hereinabove, including but not limited to: failing to pay regular and overtime wages; refusing to

 2   make available to Plaintiff and Class Members statutorily required meal and rest periods; and, failing

 3   to timely compensate Plaintiff and Class Members with all wages earned and therefore due and

 4   owed, all constitute unlawful and/or unfair business practices in violation of California Bus. & Prof.

 5   Code §17200, et. seq.

 6          70.     As a result of Defendants’ conduct, Plaintiff and Class Members have suffered

 7   economic injury in the form of earned but unpaid overtime wages and premium wages deriving from

 8   meal and rest break violations.

 9          71.     As a result of their unlawful and/or unfair business practices Defendant has realized

10   and continue to realize the unlawful monetary gains and unfair benefits accrued at the expense of

11   Plaintiff’s and Class Members’ earned wages in an amount according to proof at trial.

12          72.     Defendants should be enjoined from continuing to engage in the alleged activity and

13   made to disgorge all unlawful gains and restore to Plaintiff and Class Members all unpaid overtime

14   wages, plus interest thereon, and such other financial remedies as are available to Plaintiff and Class

15   Members all in an amount according to proof at trial.

16          73.     Defendants have been/is continuing to be unjustly enriched through their wrongful

17   conduct as alleged herein.

18          74.     Defendants have violated Business & Profession Code §17200's proscription against

19   unfair and unlawful business practices. Plaintiff and the Class Members are therefore entitled to the
20   relief prayed for herein, including, but not limited to, the disgorgement of profits obtained through

21   the conduct described hereinabove.

22                                     NINTH CAUSE OF ACTION

23                                           THEFT OF LABOR

24                                      (California Penal Code §484)

25          75.      Plaintiff hereby incorporates all prior paragraphs of this Complaint as if fully set

26   forth and referenced herein.
27          76.     Defendants knew of, or reasonably should have known of, their statutory requirement

28   to compensate Plaintiff and Class Members with overtime wages at a rate equal to one and one-half

                                                   - 18 -
                                          CLASS ACTION COMPLAINT
 1   (1.5x) times their regular rate of pay for any hours worked in excess of eight (8) within the same

 2   Workday, and/or double (2x) the rate of pay for hours worked in excess of twelve (12), within the

 3   same Workday.

 4          77.     Defendants knew of, or reasonably should have known of, their statutory requirement

 5   to provide Plaintiff and Class Members with a 10-minute rest break for every four (4) hours Plaintiff

 6   and Class Members worked.

 7          78.     Defendants knew of, or reasonably should have known of, their statutory requirement

 8   to provide Plaintiff and Class Members with a 30-minute meal break for every four (5) hours Plaintiff

 9   and Class Members worked. Further, Defendants knew of, or reasonably should have known of,

10   their statutory requirement to provide Plaintiff and Class Members with a second 30-minute meal

11   break for every ten (10) hours Plaintiff and Class Members worked.

12          79.     Defendants knew that, or should have reasonably known that, Plaintiff and Class

13   Members were not aware of their right to a meal or rest break, never took any of the meal or rest

14   breaks to which they were entitled, and were never awarded premium wages as a result of missing

15   their meal and/or rest break(s).

16          80.     With that knowledge, Defendants caused Plaintiffs and Class Members to forfeit

17   premium wages and unreimbursed amounts to which they were entitled to payment and/or

18   reimbursement.

19          81.     Defendants also knew, or reasonably should have known, of their duty to both timely
20   and fully compensate their employees with all wages thereby earned, including premium wages for

21   overtime and/or meal and rest break violations, in accordance with the provisions of Lab. Code

22   §§201, 202, 203, and/or 204.

23          82.     As a direct and proximate result, Plaintiff and Class Members have suffered and

24   continue to suffer substantial losses related to the use and enjoyment of such compensation, overtime

25   wages, lost interest on such monies and expenses and attorney's fees in seeking to compel

26   Defendants to fully perform their obligation under state law, all to their respective damage in
27   amounts according to proof at trial.

28   ///

                                                     - 19 -
                                            CLASS ACTION COMPLAINT
 1          83.      In addition, Plaintiffs and the Class are entitled to recover from Defendants punitive

 2   damages based on Defendants’ intentional, reckless and/or willful acts aimed at purposefully

 3   depriving Plaintiff and Class Members of all wages earned and owed, all breaks to which they were

 4   entitled, and all premium wages they were owed as a result of those missed breaks, as described

 5   above in ¶35.

 6                                      TENTH CAUSE OF ACTION

 7                               UNJUST ENRICHMENT – RESTITUTION

 8          84.      Plaintiff hereby incorporates all prior paragraphs of this Complaint as if fully set forth

 9   and referenced herein.

10          85.      At all times mentioned herein, there was an unjust benefit conferred upon Defendants

11   by way of the services performed and/or overtime hours worked by Plaintiff and Class Members.

12          86.      At all times mentioned herein, Defendants were in receipt of compensation, wages

13   and/or monies which had been earned by and which belonged to Plaintiff and Class Members.

14          87.      Defendants’ retention of Plaintiff’s and Class Members’ premium wages is

15   inequitable under the circumstances as outlined above and should be restored and returned to

16   Plaintiff and Class Members.

17          88.      Plaintiff and Class Members seek restitution, or in the alternative, the imposition of

18   a constrictive trust, on the funds inequitably received and/or retained by Defendants.

19          89.      As a direct result of Defendants’ conduct Plaintiff and Class Members suffered
20   damages and seek restitution in an amount according to proof at trial.

21                                    ELEVENTH CAUSE OF ACTION

22                                  PAGA REPRESENTATIVE ACTION

23                                         (Lab. Code §2699, et. seq.)

24          90.      Plaintiff hereby incorporates all prior paragraphs of this Complaint as if fully set forth

25   and referenced herein.

26          91.      Lab. Code §2699(a), also known as PAGA, at subsection (a), provides, in relevant
27   part, as follows:
                              “Notwithstanding any other provision of law, any provision of this code that
28                            provides for a civil penalty to be assessed and collected by the Labor and

                                                    - 20 -
                                           CLASS ACTION COMPLAINT
                           Workforce Development Agency or any of its departments, divisions,
 1                         commissions, boards, agencies, or employees, for a violation of this code,
 2                         may, as an alternative, be recovered through a civil action brought by an
                           aggrieved employee on behalf of himself or herself and other current or
 3                         former employees pursuant to the procedures specified in Section 2699.3.”

 4          92.     Lab. Code §2699(c) provides as follows: “For purposes of this part, ‘aggrieved

 5   employee’ means any person who was employed by the alleged violator and against whom one or

 6   more of the alleged violations was committed.”

 7          93.     Lab. Code §2699(e) provides as follows:
                           “For purposes of this part, whenever the Labor and Workforce Development
 8                         Agency, or any of its departments, divisions, commissions, boards, agencies,
                           or employees, has discretion to assess a civil penalty, a court is authorized to
 9
                           exercise the same discretion, subject to the same limitations and conditions,
10                         to assess a civil penalty.”
            94.     Lab. Code. §2699.3(a), provides, in relevant part, as follows:
11
                           “A civil action by an aggrieved employee pursuant to subdivision (a) or (f) of
12                         Section 2699 alleging a violation of any provision listed in Section 2699.5
13                         shall commence only after the following requirements have been met:

14                         “(1)(A) The aggrieved employee or representative shall give written notice
                           by online filing with the Labor and Workforce Development Agency and by
15                         certified mail to the employer of the specific provisions of this code alleged
                           to have been violated, including the facts and theories to support the alleged
16
                           violation.
17
                           “(2)(A) The agency shall notify the employer and the aggrieved employee or
18                         representative by certified mail that it does not intend to investigate the
                           alleged violation within 60 calendar days of the postmark date of the notice
19                         received pursuant to paragraph (1). Upon receipt of that notice or if no notice
                           is provided within 65 calendar days of the postmark date of the notice given
20
                           pursuant to paragraph (1), the aggrieved employee may commence a civil
21                         action pursuant to Section 2699.”

22          95.     On or around October 5, 2018, Plaintiff, on behalf of himself and the Class, sent to

23   the LWDA and Defendants a notice of claims pursuant to Labor Code §2699.3. As of the date of

24   this filing, the LWDA has not provided a response to that notice.

25          96.     Plaintiff and Class Members are “aggrieved employees” under the definition

26   provided above, in that one or more of the violations listed hereinabove and hereinbelow were

27   committed against each of them.

28   ///

                                                  - 21 -
                                         CLASS ACTION COMPLAINT
 1           97.     Failure to Pay Overtime: Defendants’ failure to pay all overtime wages owed

 2   constitutes a violation of Lab. Code §510 and Wage Order 4-2001 §3. Plaintiff and Class Members

 3   are therefore “aggrieved employees” under both of the foregoing statutes/Wage Order provisions.

 4   Lab. Code §558 provides for civil penalties to be assessed for violations of the foregoing

 5   statutes/Wage Order provisions. Defendant is therefore subject to the imposition of civil penalties

 6   pursuant to Lab. Code §558.

 7           98.     Failure to Provide Rest Breaks: Defendants’ failure to provide rest breaks constitutes

 8   a violation of Lab. Code §226.7 and Wage Order 4-2001 §12. Plaintiff and Class Members are

 9   therefore “aggrieved employees” under both of the foregoing statutes/Wage Order provisions. Lab

10   Code §2699(f) provides for civil penalties to be assessed for violations of the foregoing

11   statutes/Wage Order provisions. Defendants are therefore subject to the imposition of civil penalties

12   pursuant to Lab. Code §2699(f).

13           99.     Failure to Provide Meal Breaks: Defendants’ failure to provide meal periods, as

14   explained hereinabove, constitutes a violation of Lab. Code §512 and Wage Order 4-2001 §11.

15   Plaintiff and Class Members are therefore “aggrieved employees” under both of the foregoing

16   statutes/Wage Order provisions. Lab. Code §558 provides for civil penalties to be assessed for

17   violations of the foregoing statutes/Wage Order provisions. Defendant is therefore subject to the

18   imposition of civil penalties pursuant to Lab. Code §558.

19           100.    Failure to Provide Accurate Itemized Wage Statements: Defendants’ failure to
20   provide itemized wage statements displaying all of the information required by Lab. Code

21   §226(a)(1-9) constitutes a violation of Lab. Code §226. Plaintiff and Class Members are therefore

22   “aggrieved employees” under the foregoing statute. Lab. Code §226.3 provides for civil penalties to

23   be assessed for violations of the foregoing statute. Defendant is therefore subject to the imposition

24   of civil penalties pursuant to Lab. Code §226.3.

25           101.    Failure to Make Semi-Monthly Payments: Defendants’ failure to make semi-monthly

26   payments of wages owed and due constitutes a violation of Lab. Code §204. Plaintiff and Class
27   Members are therefore “aggrieved employees” under the foregoing statute. Lab Code §210 provides

28   for civil penalties to be assessed for violations of the foregoing statute. Defendant is therefore subject

                                                    - 22 -
                                           CLASS ACTION COMPLAINT
 1   to the imposition of civil penalties pursuant to Lab. Code §210(a)(1-2).

 2          102.    Failure to Pay All Wages Owed Upon Discharge: Defendants’ failure to pay all wages

 3   due and owed upon discharge constitutes a violation of Lab. Code §§202 and 203. Plaintiff and Class

 4   Members are therefore “aggrieved employees” under the foregoing statutes. Lab. Code §2699(f)

 5   provides for civil penalties to be assessed for violations of the foregoing statutes. Defendant is

 6   therefore subject to the imposition of civil penalties pursuant to Lab. Code §2699(f).

 7          103.    Failure to Maintain Accurate Records: Defendants’ failure to maintain accurate

 8   records constitutes a violation of Lab. Code §1174. Plaintiff and Class Members are therefore

 9   “aggrieved employees” under the foregoing statute. Lab. Code §1174.5 provides for a civil penalty

10   to be assessed for violations of the foregoing statutes. Defendants are therefore subject to the

11   imposition of penalties pursuant to Lab. Code §1174.5.

12                                   TWELFTH CAUSE OF ACTION

13                                       DECLARATORY RELIEF

14          104.    Plaintiff hereby incorporates all prior paragraphs of this Complaint as if fully set forth

15   and referenced herein.

16          105.    There exists an actual, true and justiciable controversy between Plaintiff and

17   Defendants. Plaintiff claims that both he and all Class Members were not exempt from the provisions

18   of the Lab. Code and Wage Order 4-2001 discussed in great detail above. The conduct of Defendants

19   in the way they treated, compensated and provided breaks (or not) to Plaintiff and Class Members,
20   as set forth in great detail above, implies that Defendants considered Plaintiff and Class Members

21   exempt for all such purposes.

22          106.    Accordingly, Plaintiff and the Class requests that this Court issue an order holding

23   that Plaintiff and all other Class Members be considered non-exempt from the California wage and

24   hour laws discussed in detail hereinabove, including, but not limited to, Lab. Code §§202, 203, 226,

25   226.7, 510, 512, 1194, 1197 and Wage Order 4-2001 §§3, 11 and 12.

26   ///
27   ///

28   ///

                                                   - 23 -
                                          CLASS ACTION COMPLAINT
       I                                 PRAYER FOR RELIEF

       2   WHEREFORE, Plaintiff, on behalf of the Class, hereby prays for:

       3          1.     An order ce1iifying that this action may be maintained as a class action for all

       4                 purposes;

       5          2.     A decree that Plaintiff and Class Members be considered non-exempt as

       6                 requested hereinabove;

       7          3.     Actual damages and interest thereon, m an amount to be determined

       8                 according to proof at trial;

       9          4.     Emotional distress damages in an amount to be determined according to proof

0,
::!
      10                 at trial;
:i
E
:i    11          5.     Unpaid wages and interest thereon, in an amount to be determined according
6
0
z     12                 to proof at trial;
<
~                 6.     Punitive damages in an amount to be determined according to proof at trial;
u.,   13
~

sz    14          7.     Statutory penalties in an amount to be determined according to proof at trial;
~
t:z   15          8.     Civil penalties in an amount to be determined according to proof at trial;
i     16          9.     An order enjoining Defendants from engaging in the unlawful and unfair
:5
6
      17                 conduct as described hereinabove;

      18          10.    Disgorgement of profits resulting from Defendants' unfair and unlawful

      19                 business practices;

      20          11.    Attorney's fees and costs; and

      21          12.    Any other legal and equitable relief the Court may deem just and proper

      22
      23
      24
      25                                         By:           (

      26                                                     ETTE C. CLARK
                                                           AN J. CARLSON
      27                                                Attorneys for Plaintiff DAVID CHAVEZ
                                                        AND ALL OTHERS SIMILARLY
      28                                                SITUATED


                                                  - 24 -
                                        CLASS ACTION COMPLAINT
 1                    PLAINTIFF HEREBY DEMANDS A JURY TRIAL

 2   DATED: May 31, 2019              CALLAHAN, THOMPSON SHERMAN &
                                      CAUDILL';b
 3

 4                                    By:      /.   .
                                            A iETI        . CLARK
 5
                                            RY NJ. CARLSON
 6                                          Attorneys for Plaintiff DAVID CHAVEZ
                                            AND ALL OTHERS SIMILARLY
 7                                          SITUATED

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                        - 25 -
                               CLASS ACTION COMPLAINT
                                                                                                                                                     SUM-100
                                           SUMMONS                                                                        FOR COURT USE ONLY
                                                                                                                      (SOLO PARA USO DE LA CORTE)
                                    (CITACION JUDICIAL)
NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):
 ÝØßÎÌÛÎ ÝÑÓÓËÒ×ÝßÌ×ÑÒÍô ÔÔÝô ¿ Ü»´¿©¿®» ½±®°±®¿¬·±²å ¿²¼
 ÜÑÛÍ ïóîë ·²½´«-·ª»å
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTÁ DEMANDANDO EL DEMANDANTE):
 ÜßÒ×ÛÔ ÝØßÊÛÆô ±² ¾»¸¿´º ±º ¸·³-»´º ¿²¼ ¿´´ ±¬¸»®- -·³·´¿®´§
 -·¬«¿¬»¼å
 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
 (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 ¡AVISO! Lo han demandado. Si no responde dentro de 30 días, la corte puede decidir en su contra sin escuchar su versión. Lea la información a
 continuación.
    Tiene 30 DÍAS DE CALENDARIO después de que le entreguen esta citación y papeles legales para presentar una respuesta por escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefónica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la corte y más información en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
 biblioteca de leyes de su condado o en la corte que le quede más cerca. Si no puede pagar la cuota de presentación, pida al secretario de la corte
 que le dé un formulario de exención de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
 podrá quitar su sueldo, dinero y bienes sin más advertencia.
   Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remisión a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
 programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
 (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniéndose en contacto con la corte o el
 colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
 cualquier recuperación de $10,000 ó más de valor recibida mediante un acuerdo o una concesión de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.

The name and address of the court is:                                                                    CASE NUMBER:
                                CIVIL COMPLEX CENTER
(El nombre y dirección de la corte es):
                                                                                                         (Número del Caso):


Í«°»®·±® Ý±«®¬ ±º Ý¿´·º±®²·¿ô Ý±«²¬§ ±º Ñ®¿²¹»
éëï Éò Í¿²¬¿ ß²¿ Þ´ª¼òô Í¿²¬¿ ß²¿ô Ýß çîéðï
The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombre, la dirección y el número de teléfono del abogado del demandante, o del demandante que no tiene abogado, es):
Annette C. Clark (SBN 208216), Ryan J. Carlson (SBN 308270), Callahan, Thompson, Sherman & Caudill, LLP,
 1230 Columbia St., Ste. 930, San Diego, CA 92101; (619) 232-5700.
 DATE:                                                               Clerk, by                                                                        , Deputy
 (Fecha)                                                             (Secretario)                                                                      (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citatión use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
  [SEAL]
                                  1.      as an individual defendant.
                                  2.      as the person sued under the fictitious name of (specify):


                                      3.        on behalf of (specify):

                                           under:         CCP 416.10 (corporation)                                 CCP 416.60 (minor)
                                                          CCP 416.20 (defunct corporation)                         CCP 416.70 (conservatee)
                                                          CCP 416.40 (association or partnership)                  CCP 416.90 (authorized person)
                                                        other (specify):
                                      4.        by personal delivery on (date):
                                                                                                                                                         Page 1 of 1
 Form Adopted for Mandatory Use                                                                                                Code of Civil Procedure §§ 412.20, 465
   Judicial Council of California
                                                                      SUMMONS                                                                    www.courtinfo.ca.gov
   SUM-100 [Rev. July 1, 2009]
                                                                                                                                                                CM-010
  ATTORNEY OR PARTY WITHOUT ATTORNEY6Name, State Bar number, and address):                                                    FOR COURT USE ONLY
~ Annette C. Clark, Esq.   (SBN 2 8216) Ryan J. Carlson, Esq. (SBN 308270)
     Callahan, Thompson, Sherman & Caudill, LLP
     1230 Columbia Street, Suite 930
     San Diego, CA 92101
                      ~619) 232-5700
          TELEPHONE NO.:                        FAXNO.: (949) 261-6060
   ATTORNEY FOR (Name):laintiff Daniel Chavez, et al.
SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
    STREET ADDRESS: 751 W. Santa Ana Blvd.,

    MAILING ADDRESS: 751 W. Santa Ana Blvd.,

   CITY AND ZIP CODE: Santa Ana, CA 92701

       BRANCH NAME: Civil Complex Center

   CASE NAME:
   Daniel Chavez, et al. v. Charter Communications, LLC
                                                                                                            CASE NUMBER:
       CIVIL CASE COVER SHEET                                     Complex Case Designation
 0        Unlimited        Limited D                   CounterD             JoinderD
          (Amount          (Amount
                                                                                          JUDGE:
          demanded         demanded is          Filed with first appearance by defendant
          exceeds $25,000) $25,000 or less)          (Cal. Rules of Court, rule 3.402)     DEPT:

                               Items 1-6 below must be completed (see instructions on page 2).                         CX-104
1. Check one box below for the case type that best describes this case:
     Auto Tort                                              Contract                                 Provisionally Complex Civil Litigation
     D        Auto (22)                                     D     Breach of contract/warranty (06)   (Cal. Rules of Court, rules 3.400-3.403)
     D        Uninsured motorist (46)                       D     Rule 3.740 collections (09)        D     Antitrust/Trade regulation (03)
     Other PI/PD/WD (Personal Injury/Property               D     Other collections (09)             D     Construction defect (10)
     Damage/Wrongful Death) Tort                            D     Insurance coverage (18)            D     Mass tort (40)
     D        Asbestos (04)                                 D     Other contract (37)                D     Securities litigation (28)
     D        Product liability (24)                        Real Property                            D     Environmental/Toxic tort (30)
     D        Medical malpractice (45)                      D     Eminent domain/Inverse             D     Insurance coverage claims arising from the
     D        Other PI/PD/WD (23)                                 condemnation (14)                        above listed provisionally complex case
     Non-PI/PD/WD (Other) Tort                              D     Wrongful eviction (33)                   types (41)

     D        Business tort/unfair business practice (07)   D     Other real property (26)           Enforcement of Judgment
     D        Civil rights (08)                             Unlawful Detainer                        D     Enforcement of judgment (20)
     D        Defamation (13)                               D Commercial (31)                        Miscellaneous Civil Complaint
     D        Fraud (16)                                    D Residential (32)                       D     RIC0(27)
     D        Intellectual property (19)                    D Drugs(38)                              D     Other complaint (not specified above) (42)
     D        Professional negligence (25)                  Judicial Review                          Miscellaneous Civil Petition
     D        Other non-PI/PD/WD tort (35)                  D Asset forfeiture (05)                  D     Partnership and corporate governance (21)
     Employment                                             D Petition re: arbitration award (11)    D     Other petition (not specified above) (43)
     D        Wrongful termination (36)                     D Writ of mandate (02)
     [ZJ      Other employment (15)                         D Other judicial review (39)
2. This case          W
                     is    LJ is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
     a.   D       Large number of separately represented parties              d.   W    Large number of witnesses
     b.   D      Extensive motion practice raising difficult or novel         e.   D    Coordination with related actions pending in one or more courts
                 issues that will be time-consuming to resolve                          in other counties, states, or countries, or in a federal court
     c.   D      Substantial amount of documentary evidence                   f.   D    Substantial postjudgment judicial supervision

3. Remedies sought (check all that apply): a.[Z] monetary b. [ { ] non monetary; declaratory or injunctive relief                                 c.   [ZJ punitive
4. Number of causes of action (specify): 12
5. This case [Z] is                    D
                                is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (Yo
Date: May 31, 2019
Ryan J. Carlson, Esq.IAnnette C. Clark, Esq.
                                   (TYPE OR PRINT NAME)
                                                                             NOTICE
  • Plaintiff must file this cover sheet with the first paper filed in the action or procee ing (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onlv.
                                                                                                                                                                fSa e 1 of 2
Form Adopted for Mandatory Use                                                                                 Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
  Judicial Council of California
                                                            CIVIL CASE COVER SHEET                                     Cal. Standards of Judicial Administration, std. 3.10
   CM-01 O [Rev. July 1, 2007]                                                                                                                         www.courlinfo.ca.gov
                                         SUPERIOR COURT OF CALIFORNIA

                                                        751 W. Santa Ana Blvd
                                                         Santa Ana , CA 92701
                                                             (657) 622-5300
                                                           www.occourts.org


                                             NOTICE OF CASE ASSIGNMENT

                                             Case Number: 30-2019-01073193-CU-OE-CXC
      Your case has been assigned for all purposes to the judicial officer indicated below. A copy of this information must be
provided with the complaint or petition, and with any cross-complaint that names a new party to the underlying action.

         ASSIGNED JUDGE                              COURT LOCATION                  DEPARTMENT/ROOM                 PHONE
Hon.
                                                                                                                 (657) 622-5300

Hearing:                                     Date:                                      Time:

                JUDGE                                COURT LOCATION                  DEPARTMENT/ROOM                 PHONE
Hon.


[   X   ] ADR Information attached.

                                               SCHEDULING INFORMATION
 Judicial Scheduling Calendar Information
        Individual courtroom information and the items listed below may be found at: www.occourts.org.

        Case Information, Court Local Rules, filing fees, forms, Civil Department Calendar Scheduling Chart,
        Department phone numbers, Complex Civil E-filing, and Road Map to Civil Filings and Hearings.

 Ex Parte Matters
        Rules for Ex Parte Applications can be found in the California Rules of Court, rules 3.1200 through 3.1207 at:
        www.courtinfo.ca.gov. Trials that are in progress have priority; therefore, you may be required to wait for your ex
        parte hearing.


 Noticed Motions
    * The following local Orange County Superior Court rules are listed for your convenience:
       - Rule 307 - Telephonic Appearance Litigants - Call CourtCall, LLC at (310) 914-7884 or (888) 88-COURT.
       - Rule 380 - Fax Filing, Rule 450 - Trial Pre-Conference (Unlimited Civil)
    * All Complex Litigation cases are subject to mandatory Electronic Filing, unless excused by the Court.
    * Request to Enter Default and Judgment are strongly encouraged to be filed as a single packet.
 Other Information
    Hearing dates and times can be found on the Civil Department Calendar Scheduling Chart.

        All fees and papers must be filed in the Clerk's Office of the Court Location address listed above.



    Date: 05/31/2019
                                                                            Georgina Ramirez                      , Deputy Clerk
                                                  NOTICE OF CASE ASSIGNMENT
 V3 INIT 100 (June 2004)
 Attorney or Party without Attorney:                                                                                   For Court Use Only
 CALLAHAN THOMPSON SHERMAN & CAUDILL
 ANNETTE C. CLARK, ESQ. (208216)
 1230 COLUMBIA STREET, SUITE 930
 SAN DIEGO, CA 92101
   Telephone No: 619-232-5700

      Attorney For:                                                  Ref. No. or File No.:
                           Plaintiff
                                                                     PLF.0180013

 Insert name of Court, and Judicial District and Branch Court:
 ORANGE COUNTY SUPERIOR COURT-CIVIL COMPLEX CENTER
     Plaintiff:       DANIEL CHAVEZ, on behalf of himself and all others similarly situated
 Defendant:           CHARTER COMMUNICATIONS, LLC, a Delaware corporation, et al.

            PROOF OF SERVICE                         Hearing Date:           Time:           Dept/Div:      Case Number:
                                                                                                            30-2019-01073793-CU-OE-CXC
               SUMMONS

1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the Summons, Class Action Complaint for Damages, Injunctive Relief and Restitution, Civil Case Cover
      Sheet, Civil Case Time Schedule, Notice of Case Assignment , Civil Complex Guidelines, Alternative Dispute Resolution (ADR)
      Information Packet, Alternative Dispute Resolution (ADR) Stipulation

3.    a.    Party served:            CHARTER COMMUNICATIONS, LLC, a Delaware corporation
      b.    Person served:           Becky Degeorge, Client Representative, CSC Lawyers, Registered Agent

4.    Address where the party was served:            2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA 95833

5.    I served the party:
      a. by personal service.            I personally delivered the documents listed in item 2 to the party or person authorized to receive
                                         service of process for the party (1) on (date): Thu, Jun 06 2019 (2) at (time): 10:00 AM
      (1)         X      (business)
      (2)                (home)
      (3)                (other) :


6.    The "Notice to the Person Served" (on the summons) was completed as follows:
      a.                as an individual defendant.
      b.                as the person sued under the fictitious name of (specify):
      c.                as occupant.
      d.      X         On behalf of (specify): CHARTER COMMUNICATIONS, LLC, a Delaware corporation
                        under the following Code of Civil Procedure section:
                          X     416.10 (corporation)                                             415.95 (business organization, form unknown)
                                416.20 (defunct corporation)                                     416.60 (minor)
                                416.30 (joint stock company/association)                         416.70 (ward or conservatee)
                                416.40 (association or partnership)                              416.90 (authorized person)
                                416.50 (public entity)                                           415.46 (occupant)
                                other:



                      Judicial Council Form POS-010                      PROOF OF                                                              3439069
                      Rule 2.150.(a)&(b) Rev January 1, 2007              SERVICE                                                             (828189)
                                                                         SUMMONS                                                            Page 1 of 2
 Attorney or Party without Attorney:                                                                               For Court Use Only
 CALLAHAN THOMPSON SHERMAN & CAUDILL
 ANNETTE C. CLARK, ESQ. (208216)
 1230 COLUMBIA STREET, SUITE 930
 SAN DIEGO, CA 92101
   Telephone No: 619-232-5700

      Attorney For:                                               Ref. No. or File No.:
                        Plaintiff
                                                                  PLF.0180013

 Insert name of Court, and Judicial District and Branch Court:
 ORANGE COUNTY SUPERIOR COURT-CIVIL COMPLEX CENTER
     Plaintiff:   DANIEL CHAVEZ, on behalf of himself and all others similarly situated
 Defendant:       CHARTER COMMUNICATIONS, LLC, a Delaware corporation, et al.

           PROOF OF SERVICE                       Hearing Date:           Time:           Dept/Div:    Case Number:
                                                                                                       30-2019-01073793-CU-OE-CXC
              SUMMONS




                                                                             Recoverable cost Per CCP 1033.5(a)(4)(B)
7.    Person who served papers
      a. Name:                              Michael Morris
      b. Address:                           FIRST LEGAL
                                            1111 6th Avenue, Ste. 204
                                            SAN DIEGO, CA 92101
      c.    Telephone number:               (619) 231-9111
      d.    The fee for service was:        $116.90
      e.    I am:
            (1)         not a registered California process server.
            (2)           exempt from registration under Business and Professions Code section 22350(b).
            (3)     X     a registered California process server:
                          (i)           owner        employee      X independent contractor
                          (ii)      Registration No: 2102-33
                          (iii)     County: Sacramento




8.    I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.




                                                                                  06/06/2019
                                                                                     (Date)                             Michael Morris




                  Judicial Council Form POS-010                       PROOF OF                                                              3439069
                  Rule 2.150.(a)&(b) Rev January 1, 2007               SERVICE                                                             (828189)
                                                                      SUMMONS                                                            Page 2 of 2
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name & Address):                                           FOR COURT USE ONLY
 Annette C. Clark, Esq. (SBN 208216) Ryan J. Carlson, Esq. (SBN 308270)
 Callahan, Thompson, Sherman & Caudill, LLP, 1230 Columbia St., Ste. 930, SD, CA 92101

 Telephone No.: (619) 232-5700                             Fax No. (Optional): (949) 261-6060
 E-Mail Address (Optional): aclark@ctsclaw.com;
 ATTORNEY FOR (Name): rcarlson@ctsclaw.com
                            Plaintiff Daniel Chavez, et al.          Bar No:

 SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
 Civil Complex Center - 751 W. Santa Ana Blvd., Bldg. 36, Santa Ana, CA 92701-4512

 PLAINTIFF / PETITIONER: Daniel Chavez, et al.

 DEFENDANT / RESPONDENT: Charter Communications, LLC
               CLASS ACTION/B&P 17200 QUESTIONNAIRE                                             CASE NUMBER: 30-2019-01073193 -
                                                                                                              CU-OE-CXC
 (To be filed by counsel for plaintiff/s within 30 days of filing initial                       DEPT: CX-104
 complaint)                                                                                     JUDGE: Hon. William D. Claster
                                                                                                STATUS CONFERENCE DATE:


In response to the conflict of interest issues raised in Apple Computer, Inc. v. The Superior Court
of Los Angeles County (2005) 126 Cal. App. 4th 1253, counsel for each proposed class
representative is to provide the following information under oath to the Court:

1. Is any proposed class representative an attorney?                                                 Yes ____           No _____
                                                                                                                             ✔

2. Is any proposed class representative a spouse, child or family
member of plaintiff’s counsel or of a partner or associate of the
law firm of which plaintiff’s counsel is a member?                                                   Yes ____           No _____
                                                                                                                             ✔

         If yes, explain relationship: ______________________________________________

3. Within the last 5 years, has any proposed class representative filed
prior class action lawsuits using the same plaintiff’s counsel or firm
as in the present case?                                                                              Yes ____           No _____
                                                                                                                             ✔

         If yes, explain: ______________________________________________

4. Does any proposed class representative have a business relationship
with plaintiff’s counsel, including but not limited to, the relationship
of law partner, associate, employee, principal, agent, independent
contractor, or professional corporation?                                 Yes ____                                       No _____
                                                                                                                             ✔

         If yes, explain relationship: ______________________________________________

5. If there is co-counsel, have the attorneys been co-counsel
in other class actions?                                                                              Yes ____           No _____
                                                                                                                             ✔

I declare under penalty of perjury under the laws of the State of California that the foregoing is true
and correct.

____________________
June 6, 2019                                                              _______________________________________
DATE                                                                      SIGNATURE OF COUNSEL FOR PLAINTIFF(S)

                                        CLASS ACTION/B&P 17200 QUESTIONNAIRE
Approved for Mandatory Use
L277 [New June 1, 2005]                                                                                          Print This Form
                                                                                                                Clear This Form
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name & Address):                                           FOR COURT USE ONLY
 Annette C. Clark, Esq. (SBN 208216) Ryan J. Carlson, Esq. (SBN 308270)
 Callahan, Thompson, Sherman & Caudill, LLP, 1230 Columbia St., Ste. 930, SD, CA 92101

 Telephone No.: (619) 232-5700                             Fax No. (Optional): (949) 261-6060
 E-Mail Address (Optional): aclark@ctsclaw.com;
 ATTORNEY FOR (Name): rcarlson@ctsclaw.com
                            Plaintiff Daniel Chavez, et al.          Bar No:

 SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
 Civil Complex Center - 751 W. Santa Ana Blvd., Bldg. 36, Santa Ana, CA 92701-4512

 PLAINTIFF / PETITIONER: Daniel Chavez, et al.

 DEFENDANT / RESPONDENT: Charter Communications, LLC
               CLASS ACTION/B&P 17200 QUESTIONNAIRE                                             CASE NUMBER: 30-2019-01073193 -
                                                                                                              CU-OE-CXC
 (To be filed by counsel for plaintiff/s within 30 days of filing initial                       DEPT: CX-104
 complaint)                                                                                     JUDGE: Hon. William D. Claster
                                                                                                STATUS CONFERENCE DATE:


In response to the conflict of interest issues raised in Apple Computer, Inc. v. The Superior Court
of Los Angeles County (2005) 126 Cal. App. 4th 1253, counsel for each proposed class
representative is to provide the following information under oath to the Court:

1. Is any proposed class representative an attorney?                                                 Yes ____           No _____
                                                                                                                             ✔

2. Is any proposed class representative a spouse, child or family
member of plaintiff’s counsel or of a partner or associate of the
law firm of which plaintiff’s counsel is a member?                                                   Yes ____           No _____
                                                                                                                             ✔

         If yes, explain relationship: ______________________________________________

3. Within the last 5 years, has any proposed class representative filed
prior class action lawsuits using the same plaintiff’s counsel or firm
as in the present case?                                                                              Yes ____           No _____
                                                                                                                             ✔

         If yes, explain: ______________________________________________

4. Does any proposed class representative have a business relationship
with plaintiff’s counsel, including but not limited to, the relationship
of law partner, associate, employee, principal, agent, independent
contractor, or professional corporation?                                 Yes ____                                       No _____
                                                                                                                             ✔

         If yes, explain relationship: ______________________________________________

5. If there is co-counsel, have the attorneys been co-counsel
in other class actions?                                                                              Yes ____           No _____
                                                                                                                             ✔

I declare under penalty of perjury under the laws of the State of California that the foregoing is true
and correct.

____________________
June 6, 2019                                                              _______________________________________
DATE                                                                      SIGNATURE OF COUNSEL FOR PLAINTIFF(S)

                                        CLASS ACTION/B&P 17200 QUESTIONNAIRE
Approved for Mandatory Use
L277 [New June 1, 2005]                                                                                          Print This Form
                                                                                                                Clear This Form
